BlueFire Equipment Corporation 1113 Vine Street, Suite 148 Houston, TX 77002 June 15, 2012 H. Roger Schwall Assistant Director U.S. Securities and Exchange Commission Division of Corporate Finance Washington, D.C. 20549 RE:BlueFire Equipment Corporation Registration Statement on Form S-1 Filed May 15, 2012 File No. 333-181444 Dear Mr. Schwall: The letter responds to the comments of the staff (the "Staff") of the Securities and Exchange Commission (the "Commission") contained in the letter from the Staff to BlueFire Equipment Corporation (the "Company") dated June 12, 2012. We hope this letter is responsive to your comments and requests for information. The Company's goal is to resolve these outstanding comments in a manner that is acceptable to the Staff. Our responses utilize the same captions contained in the SEC's letter, and are numbered to correspond to the numbers assigned in such letter. For your convenience, our responses are prefaced by the Commission's corresponding comment. Registration Statement on Form S-1 General 1.Since you appear to qualify as an "emerging growth company," as defined in the Jumpstart Our Business Startups Act, please disclose in the beginning of your registration statement that you are an emerging growth company and revise your prospectus to: · Describe how and when a company may lose emerging growth company status; · Briefly describe the various exemptions that are available to you, such as exemptions from Section 404(b) of the Sarbanes-Oxley Act of 2002 and Section 14A(a) and (b) of the Securities Exchange Act of 1934; and · State your election under Section 107(b) of the JOBS Act: o If you have elected to opt out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b), include a statement that the election is irrevocable; or o If you have elected to use the extended transition period for complying with new or revised accounting standards under section 102(b)(1), provide a risk factor explaining that this election allows you to delay the adoption of new or revised accounting standards that have different effective dates for public and private companies until those standards apply to private companies. Please state in your risk factor that, as a result of this election, your financial statements may not be comparable to companies that comply with the public company effective dates. Include a similar statement in your critical accounting policy disclosures. In addition, consider describing the extent to which any of these exemptions are available to you as a Smaller Reporting Company. Company Response In response to the Staff's comment, the Company has added disclosure of the fact that it is an "emerging growth company" under the Jumpstart Our Business Startups Act and has revised its registration statement and prospectus to describe the available exemptions such status affords the Company, how and when the "emerging growth company" status may be lost, the Company’s affirmative election to use the extended transition period for complying with new or revised accounting standards under section 102(b)(1), and to provide risk factors that address the lack of comparability between our financial statements and those of companies that comply with the public company effective dates. The Company has also described under the risk factor entitled “The recently enacted JOBS Act will also allow the Company to postpone the date by which it must comply with certain laws and regulations intended to protect investors and to reduce the amount of information provided in reports filed with the SEC.”, that certain exemptions will remain available to the Company for so long as it remains a “smaller reporting company”. Prospectus Cover Page 2.We note that you may, at your discretion, extend the offering of an additional 90 days. Please explain to us and disclose how you intend to alert investors that you have extended the offering, for example by filing a post-effective amendment to your registration statement. Company Response In response to the Staff's comment we have revised the disclosures throughout the prospectus to state that "In the event that we extend the offering an additional 90days, we will notify investors by filing a post-effective amendment to our registration statement." -2- Prospectus Summary, page 1 3.We note your statement that "[i]nitial reports from our customers indicate that our proprietary designs may demonstrate substantial benefits over conventional drill bits." Please provide us supplementally with your basis for this statement, or delete if it cannot be substantiated. Company Response In response to the Staff's comment we have provided supplementary well data that the Company obtained from Ranken Energy which serves as the basis for the statements made in the Company's prospectus. 4.You disclose that you will require substantial funds in addition to any proceeds raised in this offering to execute your business plan over the next two years. However, you state that in the next six months, you plan to expand your product line to include new drill bits in sizes 11 inches and 12-3/4 inches. Please revise to discuss the estimated costs associated with developing these additional drill bits and how you intend to fund such costs. To the extent that you plan to use offering proceeds for such purposes, please identify where this cost is included in your use of proceeds. Company Response In response to the Staff's comment we have revised our disclosures throughout the prospectus to state that "Over the next six months the Company plans to expand its product lines to include new drill bits in sizes of 11 and 12-3/4 inches using funds generated from operational cash flow and not through this offering. The Company expects the cost of developing these drill bits to be between $10,000 and $20,000." The Repayment of Our $150,000 Notes Payable, page 6 5.Clarify that the "private investors" include your former CEO and his relatives. Company Response In response to the Staff's comments, the Company has revised its disclosure throughout the prospectus to state that "The private investors who loaned us the $150,000 include Tyson Rohde ($100,000), Carew Rohde ($25,000) and Drexel Rohde ($25,000), our former Chief Executive Officer (from inception until January 15, 2012), his brother and father, respectively." Dilution, page 18 6.Please provide us with your detailed calculations underlying your determination of the "Net tangible book value after giving effect to the offering" for each of the scenarios presented for potential shares sold. We may have additional questions. -3- Company Response In response to the staff's comment, the Company has revised the table entitled “dilution”. Because net tangible assets were negative at March 31st, and proceeds from the offering at any percentage of the total offering amount would not increase the net tangible book value per share (because the proceeds are being used for expenses), the issuance of additional shares resulted in a larger net tangible book value per share. As a result of this, the Company has revised the table to convey the dilution to tangible assets per share from the issuance of new common stock rather than presenting the effects to net tangible assets.The Company has also included a detailed calculation of thedilution to tangible assets aftergiving effect to the offering below: Detailed Calculation of Dilution to Tangible Assets per Share Row # 100% of offered shares sold 75% of offered shares sold 50% of offered shares sold 1 Offering Price $ $ $ 2 Tangible Assets at 3/31/12 $ $ $ 3 Shares Outstanding at 3/31/12 4 Tangible Assets/Share at 3/31/121 $ $ $ 5 Tangible Assets post offering2 $
